RODOWSKY, Judge,
dissenting.
I respectfully dissent because I agree with the conclusion reached by the Attorney General of Maryland in 75 Op. Att’y Gen. 1101 (1990) [Opinion No. 90-034 (July 5, 1990) ]. There the Attorney General ruled that federal Medicaid benefits are not payable to detainees, whether pretrial, during trial, post-verdict, or post-judgment of conviction. Because there is no longer even partial federal reimbursement for inmate medical care, federal reimbursement cannot be a condition precedent to a detainee’s statutory obligation to make restitution.
It may be helpful to the reader if the pieces of this jigsaw puzzle are arranged in chronological order.
1825. Chapter 41 of the Acts of 1825 required a sheriff to provide “food and other articles for the comfort of sick persons confined in the jails of this state, as the physician appointed to attend on prisoners in jail shall deem necessary ... [and t]hat the sheriffs aforesaid shall be entitled to charge their respective counties with the sum or sums of money they may expend under the provisions of this act....” 1825 Md. Laws at 27. This is now Maryland Code (1957, 1991 Repl.Vol., 1994 Cum.Supp.), Art. 87, § 46(b).
1965. The Medicaid program was enacted by Congress as Title XIX of the Social Security Act, now 42 U.S.C.A. §§ 1396 et seq. (1992 & 1995 Supp.). The legislation provided for payment of part or all of the costs of certain care and services, except “any such payments with respect to care or services for any individual who is an inmate of a public institution (except as a patient in a medical institution).” 42 U.S.C. *314§ 1396d(a)(A). “[I]nmate of a public institution” was not a statutorily defined term. Regulations, however, define the quoted phrase to mean
“a person who is living in a public institution. An individual is not considered an inmate if—
“(b) He is in a public institution for a temporary period pending other arrangements appropriate to his needs.”
42 C.F.R. § 435.1009.
Further, prior to May 3, 1985, 42 C.F.R. § 435.1008 provided that federal financial participation (FFP) “was available for noninstitutional services furnished during the month in which the individual became an inmate or patient and the last month of institutionalization.... ” 50 Fed.Reg. 13196, 13196 (Apr. 3, 1985).
1980. The General Assembly, by Chapter 324 by the Acts of 1980, amended former Art. 43, Title, “Health,” by adding § 42-0. The then new section read:
“If an individual who is an inmate of a public institution is eligible for federally funded medicaid benefits, the Department of Health and Mental Hygiene, Medical Assistance Administration, shall, in accordance with applicable program rules, pay the custodial authority for medical care furnished the individual in the month he or she became an inmate of a public institution; in the case of a State authority responsible for an inmate, that authority shall reimburse the Department of Health and Mental Hygiene for the nonfederal cost of medical care; and in the case of a local authority responsible for an inmate, the local authority shall reimburse the Department of Health and Mental Hygiene for the nonfederal cost of medical care. ‘Public institution’ and ‘inmate of a public institution’ are as defined in Title 42, § 435.1009 of the Code of Federal Regulations, 1978 Edition, as amended.”
Md.Code (1957, 1980 Repl.Vol., 1981 Cum.Supp.), Art. 43, § 42-0.
*3151982. By Chapter 21 of the Acts of 1982 the General Assembly enacted the Health General Article as part of the Code revision project. Former Art. 43, § 42-0 was codified as § 15-113 of the Health General Article. The revised section continues to date to limit payment-by the Department of Health and Mental Hygiene (DHMH) to services for those inmates of a public institution who are “eligible for federally funded Medicaid benefits” and then only for “any medical care that is provided to the inmate during the month when the individual became an inmate.” Md.Code (1982, 1994 Repl.Vol.), § 15-113(b)(1) of the Health General Article (HG).
1985. The Health Care Financing Administration of the United States Department of Health and Human Services amended 42 C.F.R. § 435.1008(a) expressly to provide that “FFP is not available in expenditures for services provided to — (1) [individuals who are inmates of public institutions as defined in § 435.1009.” 50 Fed.Reg. at 13199. The earlier form of the regulation, allowing FFP for the first and last months of confinement of inmates of public institutions, had been based “on a judgment that such an arrangement would be more administratively convenient for States.” Id. at 13196. The federal agency decided to change its regulation to “ensure that Medicaid funds are not used to finance care for institutionalized individuals who have traditionally been the responsibility of State and local governments.” Id.
1987. The General Assembly, by Chapter 628 of the Acts of 1987, amended Art. 87, “Sheriffs,” § 46 to provide that in four counties, including Carroll, “sick ... prisoners shall be responsible for the payment of all medical care,” and they are to furnish the sheriff certain information concerning “any health insurance, group health plan, or prepaid medical care coverage....” Md.Code (1957, 1985 Repl.Vol., 1987 Cum.Supp.), Art. 87, § 46(b)(1).
1988. The General Assembly, by Chapter 591 of the Acts of 1988, amended Art. 87, § 46 to make of statewide application the obligation of a sick prisoner in a jail to reimburse “the county or Baltimore City for the payment of all medical *316care.... ” Md.Code (1957, 1985 Repl.Vol., 1988 Cum.Supp.), Art. 87, § 46(c). The General Assembly also added to the insurance information that the prisoner is to furnish information concerning “[t]he eligibility for benefits under the Maryland Medical Assistance Program to which the prisoner is entitled.” Id. § 46(c)(2).
1990. The City Solicitor of Baltimore City requested an opinion from the Attorney General of Maryland “on whether the Maryland Medical Assistance Program may lawfully exclude prisoners from its coverage.” 75 Op. Att’y Gen. at 1101. That program included two parts, one of which was Medicaid.1 The Attorney General opined that jail detainees were ineligible for Medicaid payments because they were inmates of a public institution who did not fall within the second exception in 42 C.F.R. § 435.1009. This was because
“[t]he second exception, for those temporarily awaiting appropriate arrangements, also does not describe prisoners, even those incarcerated while awaiting trial. Instead, it appears directed at persons who would not have been housed in a public institution had a more appropriate placement been available earlier. This description does not fit persons imprisoned in detention centers while awaiting trial. Under State law, there is nothing ‘inappropriate’ in detaining those for whom no bail has been set or who cannot meet bail.”
75 Op. Att’y Gen. at 1103.
1991. The General Assembly, by Chapter 59 of the Acts of 1991, again amended Art. 87, § 46. This amendment was incidental to a principal purpose of Chapter 59 of effecting a State takeover of the Baltimore City Jail. Chapter 59 created the Division of Pretrial Detention and Services in the Department of Public Safety and Correctional Services. The Divi*317sion is headed by a Commissioner of Pretrial Detention and Services, and the Division includes the Baltimore City Detention Center. See Md.Code (1957, 1990 Repl.Vol., 1991 Cum.Supp.), Art. 41, §§ 4-1401 through 4-1414.
As part of the restructuring, Art. 87, § 46(c) was amended to read as follows (capitals identify new matter in relation to then existing law and brackets contain matter deleted from then existing law):
“(c) Sick, injured, or disabled prisoners INCLUDING THOSE COMMITTED TO THE COMMISSIONER OF PRE-TRIAL DETENTION SERVICES shall be responsible for reimbursing the county [or Baltimore City] OR THE STATE, AS APPROPRIATE for the payment of all medical care, and shall furnish the sheriff with the following information:
“(2) The eligibility for benefits under the Maryland Medical Assistance Program to which the prisoner is entitled....”
1991 Md. Laws at 1503.
1994. By Chapter 586 of the Acts of 1994 the General Assembly required “the governing body of each county and, in the case of Baltimore City, the Department of Public Safety and Correctional Services, [to] set a reasonable fee not to exceed $4 for each visit by an inmate to an institutional medical unit or noninstitutional physician, dentist, or optometrist.” Md.Code (1957, 1991 Repl.Vol., 1994 Cum.Supp.), Art. 87, § 46(d)(2)(i). The General Assembly has expressly stated that this subsection is in addition to the reimbursement obligation for “payment of all medical care” imposed by subsection (c). Id. § 46(d)(2)(i). The surcharge may be deducted from the detainee’s account at the jail. Id. § 46(d)(2)(h). Under subsection (d)(1) the surcharge essentially applies only to inmate initiated visits for medical attention.
The foregoing chronological review supports the Attorney General’s opinion of 1990. Interpreting “inmate of a public institution” in the Social Security Act and its implementing *318regulations to include pretrial detainees in a local jail is consistent with the federal statute’s purpose of excluding FFP for medical services to those persons. The purpose of the public-institution inmate exclusion is stated in the background introduction to the adoption of present 42 C.F.R. § 435.1008(a), as follows:
“Section 1905(a) of the Social Security Act (the Act) prohibits Federal payments for services provided to inmates of public institutions which are not medical institutions or to individuals under age 65 who are patients in an institution for mental diseases or tuberculous unless these individuals are under age 22 and are receiving covered inpatient services in psychiatric facilities. The intent of this provision is to ensure that Medicaid funds are not used to finance care which traditionally has been the responsibility of State and local governments.”
50 Fed.Reg. at 13196 (emphasis added).
In Maryland, the obligation of county sheriffs, as superintendents of their county’s jail, to provide for the medical treatment of inmates, including pretrial detainees, goes back in statutory form to 1825, and as a matter of common law or practice, probably even further. 1 W.H. Anderson, A Treatise on the Law of Sheriffs, Coroners and Constables (1941), discusses medical services rendered to prisoners. The author concludes that “[wjhile the sheriff may be and is under a duty to procure such services,” it is primarily the obligation of the county to pay for the services rendered. Id. § 278, at 283. The Supreme Court of the United States has held that “[t]he Due Process Clause, [requires] the responsible government or governmental agency to provide medical care to” pretrial detainees. City of Revere v. Massachusetts Gen. Hosp., 463 U.S. 239, 244, 103 S.Ct. 2979, 2983, 77 L.Ed.2d 605, 611 (1983). The Court, however, was careful to point out that “[n]othing we say here affects any right a hospital or governmental entity may have to recover from a detainee the cost of the medical services provided to him.” Id. at 245 n. 7, 103 S.Ct. at 2984 n. 7, 77 L.Ed.2d at 612 n. 7. It seems to me entirely consistent with the federal objective of avoiding obligations for *319medical care traditionally provided by local government that Medicaid not cover medical treatment to any detainees in the custody of local jailers.
In this case the majority rejects the Attorney General’s interpretation of 42 C.F.R. § 435.1009(b). That regulation excepts from the exclusion for inmates one who is in a public institution “for a temporary period pending other arrangements appropriate to his needs.” The Attorney General reads the reference to temporary arrangements as containing an element of inappropriateness which contrasts with “other arrangements” that would be “appropriate to” the inmate’s needs. 75 Op. Att’y Gen. at 1103. The Attorney General saw nothing inappropriate in confining one who was denied bail or who could not make the bail that was set. To me, the Attorney General’s reading is the natural import of the words used. The majority, however, rejects this reading, saying that it fails to follow “a common sense approach to the language of the applicable statutes.” 338 Md. 286, 300, 658 A.2d 255, 262 (1995). Applying its “common sense,” the majority interprets the statute as if it read that the inmate “is appropriately in a public institution for a temporary period pending other appropriate arrangements.” The majority cites no authority for its interpretation.
One commentator, 2 H. McCormick, Medicare and Medicaid Claims and Procedures § 898, at 312 (2d ed. 1986), describes the operation of 42 C.F.R. § 435.1009 and says:
“A person is not considered an inmate ... when he is in a public institution for a temporary emergent period pending other arrangements appropriate to his needs.”
“Emergent” means, secondarily, “suddenly appearing: arising unexpectedly;' often: calling for prompt action: URGENT.” Webster’s Third New International Dictionary 741 (1976). McCormick’s view supports the Attorney General, not the majority.
It is also apparent that the federal and state administrative interpretation antedating the 1990 opinion of the Attorney General supports that opinion. Those possessing the most *320basic acquaintance with current events in Maryland will immediately recognize that, in seeking an Attorney General’s opinion, Baltimore City was hoping for a ruling that the Maryland Medical Assistance Program could not lawfully exclude jail detainees from its coverage. The clear implication of the request is that prior to 1990 the federal and the Maryland interpretation of Medicaid excluded reimbursement to local governments for jail prisoners, including pretrial detainees. In the inmate population of the then Baltimore City Jail, the whole numbers of pretrial detainees were substantial, particularly relative to other local jurisdictions.
On the other hand, the interpretation by the majority in this case implies a long-standing dereliction of duty on the part of Maryland public officials at the state and local levels. Under the majority’s “temporary, but appropriate,” confinement exception, pretrial detainees are not inmates of public institutions. Under that reading, from the beginning of Medicaid custodians of pretrial detainees throughout the United States may well have been collecting federal reimbursement for medical care for those detainees, while Maryland custodians, DHMH, and the Attorney General remained in blissful ignorance of the availability of federal reimbursement. In my view it is far more likely that, if the federal administrative interpretation were the same as that of the majority in this case, the word would rapidly spread from state to state. In any event, the implication of the majority’s position is contrary to the strong presumption that public officers properly perform their duties. In re Bennett, 301 Md. 517, 526, 483 A.2d 1242, 1246 (1984); Lerch v. Maryland Port Auth., 240 Md. 438, 457, 214 A.2d 761, 771 (1965). The majority has cited no legal precedent nor factual history to rebut this presumption.
The reference in present Art. 87, § 46(c)(2) to information furnished by the sheriffs prisoner relating to “eligibility for benefits under the Maryland Medical Assistance Program to which the prisoner is entitled,” is not inconsistent with the Attorney General’s conclusion. Section 46 covers both prisoners awaiting trial and those who are serving a sentence of confinement in the local correctional facility. When the provi*321sion was added to § 46(c)(2) in 1988, HG § 15-113(b)(1) continued to refer to possible DHMH payment of medical services rendered in the first month of a prisoner’s confinement, even though Federal Regulations in 1985 had abolished Medicaid reimbursement for medical services rendered during the first and last months of a prisoner’s confinement. Further, when § 46(c)(2) was added, the Maryland Medical Assistance Program included the Medical Assistance — State-Only Eligibility (MASO) that was not abolished until 1992.
For these reasons, I concur in the Attorney General’s opinion that medical services to pretrial detainees are not covered by Medicaid. To reach its result the majority, however, goes further and erects a condition precedent to the enforcement of the restitution obligation of the prisoner for the cost of medical services provided at public expense. The majority uncovers the condition in the words “as appropriate” that appear in Art. 87, § 46(c). The context in which those words appear is as follows:
“Sick, injured, or disabled prisoners including those committed to the Commissioner of Pretrial Detention and Services shall be responsible for reimbursing the county or the State, as appropriate^] for the payment of all medical care.... ”
In this context, “as appropriate,” plainly means the respective county or, in Baltimore City, the State, that made the initial expenditure for which restitution is sought.
The foregoing chronological review of the relevant statutes also demonstrates the strong and consistent policy by the General Assembly that detainees should make restitution for the cost of their medical care, either personally or through a third party payor. By creating both an apparently nonexistent third party payor and a legislatively non-stated condition precedent, the majority succeeds only in frustrating the General Assembly’s policy. If federal Medicaid administrators, awaiting a definitive determination, refuse to follow the majority’s position, Maryland law will continue to block restitution actions against pretrial detainees, based on what, in the na*322tional scheme of things, would be an illusory right to federal reimbursement.
Judge KARWACKI has authorized me to state that he joins in the views expressed in this dissenting opinion.

. The other part of the program was Medical Assistance — State-Only Eligibility (MASO). It was wholly State funded. MASO was terminated by emergency regulations effective December 31, 1992 and by final regulations effective June 1, 1993. See 19 Md.Reg. 2198 (Dec. 11, 1992) and 20 Md.Reg. 852 (May 14, 1993).